The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: the status of the parent application needs to be updated.  
Appropriate correction is required.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The basis for the limitations of these claims is in paragraphs [0010] and [0083]-[0084].  There is a general statement that when calculating a ratio between the  sulfated estrogenic compounds and the non-sulfated estrogenic compounds if the non-sulfated form is predominant, a reduction in the dosage may be desirable.  Alternatively if the sulfated form is predominant, a reduction in the dosage may be desirable.  Also, when determining the ratio, the number and type of sulfated estrogenic compounds does not need to be the same as the number and type of non-sulfated estrogenic compounds.  This last statement appears to indicate that applicant does not know which if any of the sulfated and non-sulfated estrogenic compounds need to be included for a ratio that is valid.  Since there is no data or actual experimental evidence that applicant has an understanding of what the predominance of one or the other forms means, one of ordinary skill in the art is left with a trial and error process of determining which if any or the sulfated and non-sulfated forms has any relevance to a valid determination that the dosage needs to either increase or decrease.  Additionally there appear to be other possible factors.  Those factors could include a minimum total concentration of the estrogenic compounds, a minimum concentration of either the sulfated or the non-sulfated estrogenic compounds, the form of estrogenic compounds being administered during hormone replacement therapy, the manner in which the estrogenic compounds are being administered and the concentration of components in the blood that will bind to or with any of the estrogenic compounds.  For this examiner points to the newly cited Davison paper dealing with current controversies in hormone replacement therapy.  The first paragraph of page 250 teaches that following menopause, when the ovaries cease to produce estrogens, estradiol is no longer an endocrine factor.  Instead, it is primarily produced in extragonadal sites and acts locally at these sites as a paracrine or even intracrine factor.  Thus circulating levels of estrogens in postmenopausal women (and in men) are not the drivers of estrogen action, but reflect ‘spill over’ into the circulation from the peripheral tissues in which estradiol is being produced, and where it acts.  this may indicate that circulating estradiol reflects the availability of precursors and the overall capacity of peripheral tissues such as bone to aromatize these to estrogens.  The second paragraph of page 250 teaches that for postmenopausal women, the most abundant estrogen in the circulation is estrone sulphate, levels of which have been measured at 10–25 times greater than levels of estrone and estradiol.  Estrone sulphate has a long plasma half-life and slow clearance rate, and thus acts as a reservoir for the formation of estradiol and estrone in target tissues.  Thus while a predominance of the non-sulfated form may indicate that the target tissues are converting the sulfated form to the non-sulfated form, that may not mean that there is a need to decrease the dosage.  Likewise, if the normal ratio is a predominant amount of the sulfated form, there would seem to be little need to increase the dosage.  The paragraph also teaches that in their unsulphated forms, estradiol and estrone are partly bound to sex hormone-binding globulin (SHBG) and variations in the plasma level of SHBG impact significantly on the amount of free or bioavailable estradiol to a greater extent than estrone.  This has significant therapeutic implications.  Thus the amount of the non-sulfated form may be affected by variation of other components of the plasma.  This also indicated that the relationship between the predominance of one or the other forms of estrogenic compounds is not a reliable indicator for increasing or decreasing a dosage of the estrogenic compounds being administered.  The paragraph also teaches that the most widely used estrogen preparation worldwide in postmenopausal women is oral conjugated equine estrogen (CEE).  Other oral estrogen preparations include synthetically derived piperazine estrone sulphate, estriol, micronized estradiol and estradiol valerate.  Estradiol may also be given transdermally as a patch or gel, as a slow-release percutaneous implant and more recently as an intranasal spray.  Intravaginal estrogens include topical estradiol in the form of a ring or pessary, estriol in pessary or cream form, dienoestrol and conjugated estrogens in the form of creams.  One of skill in the art would have recognized that these factors would also have an effect on the dosage that would be proper and on the amount of the sulfated and non-sulfated forms in the blood.  Thus the general statements in the instant disclosure fail to enable the limitations of claims 2-3.  
Claims 2-3 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The two claims require calculating a ratio of  the sulfated and non-sulfated estradiol and estrone, yet claim 1 only requires measurement of the non-sulfated forms.  Thus it appears that these claims are missing a step or more in which the amounts of the sulfated estradiol and estrone are determined.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill (US 6,855,703) in view of Guo (Archives of Pathology & Laboratory Medicine 2004, hereinafter called Guo ’04), Yasui (Maturitas 2005, 50, 19-29) and Isobe (Journal of Chromatography 2003) , Beck (Journal of Chromatography 2005) , Baronti (Environmental Science and Technology 2000), Croley (Rapid Communications in Mass Spectrometry 2000), Gentili (Chromatographia 2002), Johnson (Science of the Total Environment 2000) or Rodriguez-Mozaz (Analytical Chemistry 2004).  In the patent Hill teaches methods of analyzing mixtures containing a mixture of estrogenic compounds.  The mixture includes salts of conjugated estrone, conjugated equilin, conjugated 8,9 -dehydroestrone, conjugated 17--estradiol, conjugated 17--dihydroequilin, conjugated 17--dihydroequilin, conjugated 17--estradiol, conjugated equilenin, conjugated 17--dihydroequilenin, and conjugated 17--dihydroequilenin (see column 3, lines 37-57).  Column 1, lines 13-22 teach that pharmaceutical formulations containing conjugated-estrogens have long been used for moderate to severe vasomotor symptoms associated with menopause, atrophic vaginitis, osteoporosis, hypoestrogenism due to hypogonadism, castration, or primary ovarian failure, breast cancer in selected persons with metastatic disease, and advanced androgen-dependent carcinoma of the prostate.  Column 1, lines 40-43 teach a desire to obtain a synthetic conjugated estrogen formulation that contains the essential estrogenic compounds present in a commercial product.  Column 2, lines 32-37 teach that an aspect if the invention is a method of treating mammals with such a synthetic composition of matter for the above symptoms.  Column 2, lines 38-48 indicate that another aspect of the invention is a method of analyzing conjugated estrogen constituents.  Column 8, lines 1-5 specifically mention man as an example of the mammals to be treated.  Beginning at column 8, line 24, the analysis method is characterized as an HPLC method with one or more suitable detectors (column 9, lines 52-65).  Column 10, lines 15-31 teach that the instant method may be performed as a part of a method for characterizing naturally derived equine conjugated estrogens to determine the essential estrogenic compounds thereof.  Methods for characterizing these estrogens are given in examples and include mass spectrometry methods and terms such as "m/z" meaning mass to charge ratio, "(M+H) + " meaning protonated parent ion and "(M-H)" meaning parent ion.  While it is noted that column 8, lines 30-33 teach that a preferred embodiment analyzes the estrogenic compounds in a commercially available tablet or the compositions disclosed by Hill, column 10, lines 28-30 and column 38, line 30-34 clearly teach that the invention is not limited to the preferred embodiments shown in the examples.  Hill does not teach the analysis of these compounds from an individual undergoing hormone replacement therapy or that one would specifically measure the concentration of estrone and 17--estradiol.  
In the paper Guo '04 describes a method of obtaining steroid profiles using liquid chromatography–tandem mass spectrometry with an atmospheric pressure photoionization source (APPI).  The first paragraph of page 469 teaches that compared to gas chromatography - mass spectrometry methods of methods of measuring steroids, liquid chromatography–MS (LC-MS) and liquid chromatography–tandem MS are specific and offer simpler approaches to sample preparation without sample derivatization steps.  Recently, a number of LC-MS–based methods using different ion sources have been reported for the determination of the following steroid hormones: testosterone, cortisol, 11-deoxycortisol, androstenedione, dehydroepiandrosterone (DHEA), dehydroepiandrosterone 3-sulfate (DHEAS), progesterone, 17-hydroxyprogesterone, estriol, and estradiol.  The following paragraph teaches that prior to the advent of the atmospheric pressure photoionization (APPI) ion source, the LC-MS–based methods mentioned above used either an atmospheric pressure chemical ionization (APCI) or electrospray ionization source.  Without multistep sample preparation procedures, the APCI source usually cannot provide adequate sensitivity for some steroids, such as estradiol and DHEA in human serum.  The electrospray ionization source is considered more sensitive than the APCI source for polar compounds.  However, for the nonpolar or low-polar compounds, such as most steroid molecules, the sensitivity provided by the electrospray ionization source is less satisfactory than the APCI source.  The more recently introduced APPI source has been demonstrated to be significantly more sensitive than APCI for certain compounds and has been used with tandem MS for the detection of steroids in biological matrices.  The signal obtained by photoionization was reported to be more intense by a factor of 3 to 10 when compared to the APCI source in both selected ion monitoring mode and multiple reaction monitoring (MRM) mode.  The third paragraph of the page teaches that because of the high sensitivity provided by the APPI source for steroids, stable isotope dilution tandem MS in the MRM mode would allow for the rapid simultaneous quantitation of numerous steroids in a single sample.  The method permits the simultaneous measurement of 9 steroids in a 760-μL sample of serum or plasma, without derivatization and with minimal sample workup—acetonitrile protein precipitation.  The steroids investigated include testosterone (4-androsten-17β-ol-3-one), 17β-estradiol (1,3,5[10]-estratriene-3,17β-diol) and estriol (1,3,5[10]-estratriene-3,16α,17β-triol) with deuterated standards testosterone-1,2-d2, estradiol-2,4,16,16-d4  and estriol-2,4-d2 (last paragraph of page 469 and first full paragraph of page 470).   To prepare a serum sample seven hundred sixty microliters of each sample containing steroids of interest was placed into a 2.0-mL conical plastic centrifuge tube, one thousand one hundred forty microliters of internal standard solution in acetonitrile was added to precipitate the proteins in the sample, the tubes were capped, vortexed vigorously for at least 30 seconds, and centrifuged at 13 000g for 10 minutes.  The supernatant in the tubes was transferred into autosampler vials for injection into the LC-MS-MS system as described on page 470.  Table 3 shows the mass to charge ratios that were monitored and the retention times for each compound that was monitored.   
In the paper Yasui determined the relationships of serum estrogen levels after hormone replacement therapy (HRT) every other day and every day with body mass index (BMI) in postmenopausal and bilaterally ovariectomized women.  The study included eighty-six postmenopausal and 51 bilaterally ovariectomized women that were randomly treated with HRT every other day or every day.  Seventy-four patients received oral administration of 0.625 mg conjugated equine estrogen (CEE) and 2.5 mg medroxyprogesterone acetate (MPA) every other day, and 63 patients received oral administration of 0.625 mg CEE and 2.5 mg MPA every day as conventional HRT.  They found that serum estradiol levels after HRT every day in postmenopausal and bilaterally ovariectomized women were significantly (P < 0.05 and <0.01, respectively) correlated with BMI, while those after HRT every other day were not correlated with BMI.  The differences between estradiol levels after 12 months of treatment and initial estradiol levels were also significantly (P < 0.01) correlated with BMI in both postmenopausal and bilaterally ovariectomized women who received HRT every day but not in women who received HRT every other day.  Serum estrone level after HRT every day and the difference between estrone level after 12 months of treatment and initial estrone level were significantly (P < 0.05 and<0.01, respectively) correlated with BMI only in bilaterally ovariectomized women.  The conclusion was that serum estradiol levels after HRT every day increase more in overweight women than in non-overweight postmenopausal and bilaterally ovariectomized women.  The results of the study regarding the relationship between serum estradiol levels after HRT and BMI should be useful for selecting dosages of drugs to be used in HRT.  The method to measure the estrogens included a chromatography step followed by radioimmunoassay.  
The first paragraph on page 195 of the Isobe paper teaches that the two major active estrogens in the aquatic environment are estrone (E1) and 17B-estradiol (B-E2).  A liquid chromatography tandem mass spectrometry method is used for the determination of these and other estrogens in water.  Table 1 lists the various estrogens and the precursor/child mass to charge ratios use in the determination.  Estradiol was determined using the combination 271/145 for the precursor/child pair.  
In the paper Beck teaches an analytical method developed for the determination of five naturally occurring estrogens (estradiol, estriol, estrone, genistein, daidzein), one synthetic hormone (ethynylestradiol) and three xenoestrogens (4-nonylphenol (NP), 4-tert-octylphenol (4- tert-OP), bisphenol A (BPA)) in coastal marine waters. The procedure includes a solid-phase extraction of approximately fifty liters of water samples on the solid-phase copolymer Oasis HLB followed by a clean-up on silica. Twenty-five percent aliquots were used for the analytical determination of the analytes using high performance liquid chromatography coupled with electrospray-ionization tandem mass spectrometry (HPLC—ESIMS/MS). Table 2 gives various parameters for the different analytes. Of relevance to the instant claims are the precursor ion and product ions used in the analysis for estrone (E1, 269.2 precursor with 145 and 143 product ions) and estradiol (E2, 271.2 precursor with 145 and 185 product ions. The paragraph bridging the columns of page 102 teaches that the analyzed compounds were identified by the following criteria (i) two characteristic precursor-product ion transitions (quantifier and qualifier), (ii) specific ratios of the intensities of the product ions and (iii) specific retention times (Table 2). The quantitation of EE2 in environmental samples was hampered by interfering signals. In order to ensure correct determination, two additional transitions of EE2 were measured. The product ion m/z 153 was chosen as qualifier due to consistent ratios to the quantifier m/z 145 concerning field samples. Method detection limits ranged from 0.02 (estrone) to 1 ng L-1 (estriol). The method was applied to determine environmental estrogens in coastal waters of the Baltic Sea. The paragraph bridging the columns of page 99 teach that the main objectives were (i) to develop a method for the simultaneous determination of selected estrogens in coastal waters using LC- MS/MS including an extraction method that allows the preconcentration of high-volume water samples and (ii) to apply this method to samples from different locations situated in the Baltic Sea in order to provide baseline contamination data.  
In the paper Baronti teaches monitoring natural and synthetic estrogens in activated sludge sewage plants and in a receiving river water. Sewage treatment plant (STP) effluents with primarily domestic inputs are strongly suspected to be an important source of natural and synthetic estrogens contaminating the aquatic environment. Even a few ng/L of some of these substances can provoke reproductive disturbances in riverine fish. The main purpose of this investigation has been that of ascertaining whether activated sludge STPs (ASSTPs) are able to produce significant amounts of free estrogens. For this purpose, they monitored monthly estriol (E3), estradiol (E2), estrone (E1) and ethinylestradiol (EE2) in influents and effluents of six Roman ASSTPs for five months. They developed an original analytical method involving analyte extraction with a Carbograph 4 cartridge and LC coupled with negative turbo ion spray tandem mass spectrometry in the selected reaction monitoring mode. Analyte recovery ranged between 86 and 91%, and limits of quantification were below 1 ng/L. Over five months, inlet concentrations of E3, E2, E1 and EE2 at the six plants averaged respectively 80, 12, 52 and 3.0 ng/L. On the basis of the daily human excretion of conjugated estrogens, the above values suggest that deconjugation occurs preferentially in sewers. The activated sludge treatment efficiently removed E3 (95%), E2 (87%), EE2 (85%), but not E1 (61%). In four events out of thirty, E; outlet levels were even larger than inlet levels. Median concentrations of the two most potent estrogens, that is E2 and EE2 leaving the six ASSTPs were respectively 1 and 0.45 ng/L. Analysis of a river (Tiber) water sampled downstream of small towns whose sewages are treated by percolating filter STPs or directly discharged into the river revealed the presence of all four estrogens at levels between 0.04 (EE2) and 1.5 ng/L (E1). The last full paragraph of page 5059 teaches that one purpose of this work was to develop a robust and sensitive method based on solid-phase extraction with a Carbograph 4 cartridge and LC-tandem mass spectrometry with an electrospray ion (ESI) source for monitoring E1, E2, E3; and EE2 in aqueous environmental samples (see the LC-ESI-MS-MS Analysis section beginning on page 5060). Figure 1 shows the fragment ions for each of the estrogens measured. The first paragraph on page 5061 teaches different selected reaction monitoring (SRM) pairs that were chosen. Of particular relevance to claim 1 is the 269/143 pair for estrone. The paragraph bridging pages 5061-5062 references a Draisci paper and teaches that Draisci developed a method based on LC-MS-MS where gas-phase ions were generated by an APCI source operated in NI mode. Deprotonation of the phenolic group was obtained by adding ammonia to the LC mobile phase. Baronti found that when they tried the method, the NI-APCI device gave signal-to-noise ratios for the four estrogens that were about two times lower than those obtained by the NI-ESI ion producing system.

In the paper Croley teaches mass spectrometry applied to the analysis of estrogens in the environment. Environmental analytical chemistry has recently changed focus from analysis of non-polar, persistent contaminants (e.g. polychlorinated biphenyls and dioxins) to more polar and labile compounds that interfere with biological processes. For example, natural and synthetic estrogens and their metabolites have been detected in sewage treatment plant effluents at nanogram/liter concentrations that are similar to those at which both total sex reversal and intersex (containing both testes and ova) is induced in fish exposed to these compounds in laboratory experiments. The development of techniques for the analysis of natural and synthetic estrogens in biological fluids (i.e. serum and urine) has been a priority in the biomedical field. However, the recent recognition that estrogen hormones are contaminants in the environment that may contribute to endocrine disruption has focused attention on the need for highly sensitive and specific techniques that are applicable for trace analysis in complex environmental matrices. Three optimized mass spectrometric protocols have been developed for the determination and quantitation of steroid hormones in environmental matrices using gas chromatography/tandem mass spectrometry (GC/MS/MS), liquid chromatography/mass spectrometry selected ion monitoring, (LC/MS - SIM) and liquid chromatography/tandem mass spectrometry (LC/MS/MS). The advantages and disadvantages of each method are presented. The extraction and measurement process is described in the first full paragraph on page 1088. The paragraph bridging the columns of page 1088 describes the equipment used for the LC/MS/MS experiments. The results for this experiment are described beginning on page 1091. Figure 5 shows the LC-MS spectra for each estrogen while figure 6 shows the product ion spectra for each analyte. Figure 6(c) shows a peak at a mass-to-charge ratio of 143 in addition to other peaks for estrone.
In the paper Gentili teaches analysis of free estrogens and their conjugates in sewage and river waters by solid-phase extraction then liquid chromatography-electrospray-tandem mass spectrometry. ‘Free’ steroidal estrogens have been identified as compounds possibly responsible for endocrine-disruption of aquatic fauna populating rivers in which municipal sewage-treatment plants (STP) discharge their effluents. Natural and synthetic estrogens are excreted, as glucuronides and sulfates, by man, in the urine but these are bioconverted back to the unconjugated forms in wastewater discharges. They developed a sensitive analytical procedure, without derivatization, for identification and quantitation of conjugated and free estrogens in surface and waste waters. The hormones were extracted and fractionated, by use of Carbograph cartridges, into neutral and acid fractions which were then analyzed by liquid chromatography- tandem mass spectrometry. Recoveries were between 66 and 100% and limits of detection (LOD) between 15.0 and 0.003 ng L—1, depending on the compound and the water matrix. When this methodology was applied to real sewage and river water, the main free estrogens were measured at ng L—1 levels. Among the conjugates always observed the presence of estrone 3- sulfate (at levels between 8.0 and 0.5 ng L—1). Figure 1 presents a full-scan product-ion spectra showing the various ions responsible for A, estriol; B, 17-estradiol; C, estrone; D, 2- hydroxyestrone; and E, 16-hydroxyestrone. Of relevance to the instant claims is an ion at a mass-to-charge ratio of 143 in the estrone product spectra. The extraction procedure is described beginning on page 26. Table I presents the optimized LC-MS conditions for MRM chromatographic acquisition of unconjugated estrogens. A discussion of this optimization is given on page 29. Examiner notes that two MRM transitions are used for each of the analytes.
In the paper Johnson teaches estimating steroid oestrogen inputs into activated sludge treatment works and observations on their removal from the effluent. A method to predict steroid oestrogen inputs into sewage works was described and tested against available data. For oestradiol (E2), 68% of the predictions were within 50% of the actual measured value, and for oestrone (E1), 52% of the estimations were within 50% of the measured value. Predictions for ethinyloestradiol (EE2), which are particularly sensitive to assumptions on the number of people taking the oral contraceptive, were less accurate. Five Italian and three Dutch activated sludge treatment works (STW) were sampled on two to three occasions for E2, El, EE2 and E3 (E3 only in Italy) in both influent and effluent waters. High concentrations of E3 were found in the influent, as predicted, with a mean of 57 ng/l and a mean of 10 ng/I in the effluent. Using the currently available data collected from composite samples, an average of 88% of E2 and 74% of E1 would appear to be removed by the activated sludge process. The method is described beginning on page 164. Of relevance to the claims are the two transitions selected for estrone (E1) which include the 269/143 transition.
In the paper Rodriguez-Mozaz teaches a fully automated method, based on on-line solid- phase extraction-liquid chromatography-electrospray tandem mass spectrometry (SPE-LC-ESI- MS-MS), which allows the unequivocal identification and quantification of the most environmentally relevant estrogens (estradiol, estrone, estriol, estradiol-17-glucuronide, estradiol-17-acetate, estrone-3-sulfate, ethynyl estradiol, diethylstilbestrol) in natural and treated waters at levels well below those of concern (limits of quantification between 0.02 and 1.02 ng/L). The method is highly precise, with relative standard deviations varying between 1.43 and 3.89%, and accurate (recovery percentages >74 %). This method was used to track the presence and fate of the target compounds in a waterworks and to evaluate the removal efficiency of the treatment processes applied. Only estrone and estrone-3-sulfate were detected in the river water used as source (at 0.68 and 0.33 ng/L, respectively). After progressive removal through the various treatment steps, none of them were detected in the finished drinking water. In addition to selectivity, sensitivity, repeatability, and automation (up to 15 samples plus 6 calibration solutions and | blank can be analyzed unattended), this technique offers fairly high throughput (analysis time per sample is 60 min), low time and solvent consumption, and ease of use. The paragraph bridging pages 7000-7001 teaches that MS-MS detection was performed in the selected reaction monitoring (SRM) mode using ESI in the NI mode. As it is shown in Table 2, two different SRM transitions were monitored per compound: the first one, and more abundant, was used for quantitation and the second one for confirmation. Table 2 teaches SRM transitions for estrone of 269 --> 145 and 269 --> 143 and SRM transitions for estradiol of 271 --> 145 and 271 --> 183.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Hill method with the Guo ’04 method of determining the concentration of estrogenic compounds to measure the concentration of estrogenic compounds administered as a pharmaceutical composition in HRT as taught by Yasui because of their ability to simultaneously measure multiple estrogenic compounds in a highly precise and accurate manner as taught by Guo ’04 and the fact that the conditions for administration of the Hill compositions constitute hormone replacement therapy.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the amounts of various estrogenic compounds to select the dosages of the various estrogenic compounds as taught by Yasui because of the ability to change the therapy as needed as taught by Yasui.  One of ordinary skill in the art at the time the invention was made would have found it obvious to select estrone and 17--estradiol as the two estrogens that are measured with the precursor child mass to charge values taught by Isobe, Beck, Baronti, Croley, Gentili, Johnson or Rodriguez-Mozaz because as taught by Isobe, these are the two major biologically active estrogens in water environments or as shown by Beck, Baronti, Croley, Gentili, Johnson and Rodriguez-Mozaz these are two estrogens that one of skill in the art would want to measure in water sources.  
Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Draisci (Analyst 1998) in view of Yasui (as described above) and Isobe (as described above), Beck (as described above), Baronti (as described above), Croley (as described above), Gentili (as described above), Johnson (as described above) or Rodriguez-Mozaz (as described above). In the paper Draisci teaches the development of a method for the quantification of the natural hormone 17-estradiol (17-E2) in bovine serum by liquid chromatography atmospheric pressure chemical ionization tandem mass spectrometry (LC-APCI-MS-MS). Ethinylestradiol (EE2) was used as internal standard. Analytes were extracted from serum using acetate buffer, purified by C18 solid-phase extraction (SPE) and chromatographed on a polymeric reversed-phase (PLRP-S) LC column (see the sample preparation and LC-APCI-MS-MS and equipment and conditions sections on page 2606). They were ionized in a heated nebulizer (HN) interface operating in the negative ion mode, where only the intact deprotonated molecules, [M - H]-, were generated at m/z 271 and 295 for 17-E2 and EE2, respectively. These served as precursor ions for collision-induced dissociation (CID) and diagnostic product ions were identified for the unambiguous hormone confirmation by selected reaction monitoring (SRM) LC-APCI-MS-MS. The method was validated on bovine serum and the limit of quantification (LOQ) was 30 pg ml-1 for 17b-E2. The inter-day precision (relative standard deviation, RSD) and accuracy (relative error, RE) derived from the analyses of validation samples at three concentrations ranged from 1.76 to 3.76 and from -4.18 to -2.01%, respectively. This method is currently being successfully applied to measure the bovine serum concentration of 17-E2 in order to discriminate between the physiological concentrations of 17-E2 and the hormone levels resulting from illegal administration. The introduction teaches that 17-E2 is a natural steroid hormone with estrogenic activity, especially present in female animals. The endogenous hormone concentration is very low in plasma or serum because of its short life; nevertheless, higher plasma levels are observed during pregnancy. The use of 17-E2 for cattle fattening is prohibited within the European Union (EU). However, for endogenous steroids, presence alone cannot prove illegal administration since the physiological concentration of 17-E2 must be taken into account in order to distinguish between the physiological level and the illegal administration of preparations. For this purpose, an upper limit (action limit) for naturally occurring levels of the unconjugated 17-E2 (40 pg ml-1 except for pregnant animals) in bovine plasma or serum was established in Italy, beyond which the bovine, regardless of age or sex, is considered to have been illegally treated. Liquid chromatography (LC), with on-line coupling with tandem mass spectrometry (MS-MS), using an atmospheric pressure chemical ionization (APCI) source and a heated nebulizer (HN) interface (LC-APCI-MS-MS), offers a high degree of specificity. The soft ionization process can produce the intact deprotonated molecule of the analytes, [M - H]-, and the following collision-induced dissociation (CID) of the [M - H]- ion can produce diagnostic product ions, by means of which unambiguous confirmation of the analytes can be easily achieved. Calibration using the internal standard is described on page 2606. The parent ions are shown in figure 1 and the product ions are shown in figure 2. The last paragraph of the conclusion on page 2609 teaches that the 30 pg ml-1 LOQ allows one to discriminate between the physiological concentrations of 17b-E2 and the elevated hormone levels resulting from illegal administration. Draisci does not teach the analysis of these compounds from an individual undergoing hormone replacement therapy or that one would specifically measure the concentration of estrone and 17--estradiol.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Draisci method to measure the concentration of estrogenic compounds administered as a pharmaceutical composition in HRT as taught by Yasui because its ability to simultaneously measure multiple estrogenic compounds with highly specificity as taught by Draisci in samples that are consistent with those from patients receiving hormone replacement therapy. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the amounts of various estrogenic compounds to select the dosages of the various estrogenic compounds as taught by Yasui because of the ability to change the therapy as needed as taught by Yasui. One of ordinary skill in the art at the time the invention was made would have found it obvious to select estrone and 17-B-estradiol as the two estrogens that are measured with the precursor child mass to charge values taught by Isobe, Beck, Baronti, Croley, Gentili, Johnson or Rodriguez-Mozaz because as taught by Isobe, these are the two major biologically active estrogens in water environments or as shown by Beck, Baronti, Croley, Gentili, Johnson and Rodriguez-Mozaz these are two estrogens that one of skill in the art would want to measure in water sources.  
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Draisci in view of Yasui and Isobe, Beck, Baronti, Croley, Gentili, Johnson or Rodriguez-Mozaz as applied to claims 1-3 and 5-8 above, and further in view of Singh (Analytical Chemistry 2000).  Draisci does not teach a method that is more sensitive.  
In the paper Singh teaches the analysis of pentafluorobenzyl derivatives of biomolecules and drugs in the attomole range with liquid chromatography/electron capture atmospheric pressure chemical ionization/mass spectrometry. The corona discharge used to generate positive and negative ions under conventional atmospheric pressure chemical ionization conditions also provides a source of gas-phase electrons. This is thought to occur by displacement of electrons from the nitrogen sheath gas. Therefore, suitable analytes can undergo electron capture in the gas phase in a manner similar to that observed for gas chromatography/electron capture negative chemical ionization/mass spectrometry. This technique, which has been named electron capture atmospheric pressure chemical ionization/mass spectrometry, provided an increase in sensitivity of 2 orders of magnitude when compared with conventional atmospheric pressure chemical ionization methodology. It is a simple procedure to tag many biomolecules and drugs with an electron-capturing group such as the pentafluorobenzyl moiety before analysis. Pentafluorobenzyl derivatives have previously been used as electron capturing derivatives because they undergo dissociative electron capture in the gas phase to generate negative ions through the loss of a pentafluorobenzyl radical. A similar process was found to occur under electron capture atmospheric pressure chemical ionization conditions. By monitoring the negative ions that were formed, it was possible to obtain attomole sensitivity for pentafluorobenzyl derivatives of a representative steroid, steroid metabolite, prostaglandin, thromboxane, amino acid, and DNA-adduct. The reagents subsection of the experimental section on page 3008 lists estrone, estradiol, 16-hydroxyestrone, 2-methoxyestrone [2H4] estrone and [2H3]estradiol as compounds being used. Their derivatization is presents on the same page. The last paragraph of page 3008 teaches that when LC/SRM/MS was conducted SRM transitions monitored for estrone-PFB was m/z 269 [Wingdings font/0xE0] 145 (collision energy 40 eV). Figures 1-3 show that the ion produced by electron capture atmospheric pressure chemical ionization is m/z 269, the same as produced by negative mode ionization by other techniques (see figures 1-2 with their associated discussion), and that the product spectra from CID of that ion at a collision energy is similar to that known for underivatized estrone using other negative ionization techniques (see figure 3B and its associated discussion). Figure 5 shows transitions for other estrogens. Table 1 lists the limits of detection for estrone using negative APCI and the new ECAPCI. It is noted that there was a 25-fold increase in the sensitivity.
If one were concerned with increasing the sensitivity of the Draisci method, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Draisci method by derivatizing the estrogens as taught by Singh because of their increased sensitivity as shown by Singh.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hill in view of Guo ’04, Yasui and Isobe, Beck, Baronti, Croley, Gentili, Johnson or Rodriguez-Mozaz or Draisci in view of Yasui and Isobe, Beck, Baronti, Croley, Gentili, Johnson or Rodriguez-Mozaz with or without the teachings of Singh as applied to claim 5 above, and further in view of Cohesive (Chromatography Online).  Hill does not teach the use of turbulent flow chromatography in the preparation of the sample for MS analysis.  
In the online article Cohesive teaches quantification of steroids from plasma and/or Serum using turbulent flow chromatography.  The use of turbulent flow chromatography for automated on-line sample clean-up of plasma samples enhances the sensitivity, specificity and diagnostic precision for mass spectrometry detection of total testosterone.  With the increasing demands for higher sample throughput of steroids, automated methods have become the preferred way to handle the high sample throughput and accuracy required for this assay.  This method extracts total testosterone for analysis by using its turbulent flow properties to disrupt the testosterone-protein interaction, freeing the testosterone for analysis and detection.  The size exclusion properties of the method exclude the high molecular weight portion of the plasma while the stationary phase coating retains the analyte(s) through reverse phase column chemistry.  This results in a fast, efficient on-line separation of testosterone prior to its introduction into the mass spectrometer.  The system was a Cohesive Aria™ TX-1 System with tandem mass spectrometry detection (Triple Quadrupole Mass Spectrometer), a Cyclone P, 50 µm, 1 x 50 mm extraction column and a Zorbax Eclipse XDB C18, 5 µm, 2.1 x 50 mm analytical column.  In the method a working solution of testosterone-d3 internal standard was made at a concentration of 100 ng/mL in an aqueous solution of 4% formic acid.  50 µL of internal standard working solution was combined with 450 µL of serum sample in a centrifuge tube.  The mixture was vortexed and then centrifuged at 10000 RCF for 10 minutes.  180 µL of the supernatant was transferred to a Millipore MultiScreen-BV 1.2 µm filter plate. Then, the samples were pressure filtered into a 96-well collection plate for quantification by the system.  The Turbulent flow chromatography provides a faster, more efficient and automated on-line separation technology for the extraction and analysis of steroids such as testosterone.  Faster results are achieved over typical methods with a total extraction and analysis time of 7 minutes per sample on Cohesive's Aria TX-1 System, including separation of testosterone from plasma and the analytical separation.  The result is increased sensitivity and specificity with higher sample throughput.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the automated separation of the cohesive method into the Draisci process or the Hill process because of the increased sensitivity and specificity with higher sample throughput because of the turbulent flow ability to disrupt the steroid-protein interaction, freeing the testosterone for analysis and detection and the fact that testosterone is one of the steroid compounds of Draisci  or present in the compositions of Hill would have led to an expectation that the same benefits would be also obtained for the other steroids of Draisci or Hill.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,837,971.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that completely encompasses the patented claims so that one practicing the patented claims would also practice the instant claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited patent is the patent resulting from the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlen Soderquist/
Primary Examiner, Art Unit 1797